 
 
I 
108th CONGRESS
2d Session
H. R. 5214 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Baca introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require combination 3-point safety belts on all school buses. 
 
 
1.Short titleThis Act may be cited as the Save Every Child Using Restraints Act of 2004. 
2.Findings Congress finds the following: 
(1) According to a National Transportation Safety Board report, the current safety feature of compartmentalization does not protect school bus passengers during lateral impacts and rollover crashes because passengers do not always remain completely in their seat. 
(2)Studies by the National Highway Traffic Safety Administration indicated less trauma to the head and neck of those passengers wearing 3-point safety belts in school buses than by passengers in buses without 3-point safety belts, or wearing only lap safety belts.  
(3)Such studies also concluded that 3-point safety belts may not be compatible with seats designed according to the current safety mechanism of compartmentalization. 
(4)Such studies have also shown the need for proper use of safety belts and the need for increased education in school bus safety and safety belt use. 
3.3-point safety belts in school busesThe Secretary of Transportation shall prescribe regulations establishing a safety standard requiring that all school buses with a gross vehicle weight of more than 10,000 pounds be equipped with 3-point safety belts on all seats. In formulating the safety standard, the Secretary shall consider the compatibility of 3-point safety belts on seats designed according to the current safety mechanism of compartmentalization, as designated by the National Highway Traffic Safety Administration. 
 
